Citation Nr: 0611778	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with mild spondylosis and mild 
spurring, claimed as a low back condition.

2.  Entitlement to service connection for osteoarthritis, 
claimed as a right knee condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to July 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), that, in pertinent part, denied 
service connection for degenerative disc disease of the 
lumbar spine, with mild spondylosis and mild spurring, 
claimed as a low back condition and osteoarthritis, claimed 
as a right knee condition.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine, with mild 
spondylosis and mild spurring was not manifested in service 
or within one year after separation from service; and is not 
etiologically related to service.  

2.  Osteoarthritis of the right knee was not manifested in 
service, or within one year after separation from service; 
and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated by 
active duty military service; nor may arthritis be presumed 
incurred therein.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

2.  A right knee disability was not incurred or aggravated by 
active duty military service; nor may arthritis be presumed 
incurred therein.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in October 
2001.  Prior to the November 2002 rating action, the RO, in 
correspondence dated in February 2002, notified the veteran 
of the provisions of the Veterans Claims Assistance Act 
(VCAA) as they pertain to the issue of service connection.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, an examination has been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified private treatment medical records, which 
the RO obtained.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the Veterans Claims 
Assistance Act (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Degenerative disc disease, lumbar spine, with mild 
spondylosis and mild spurring, claimed as a low back 
condition.

The veteran's service medical records include a July 1974 
Report of Medical History, in which the veteran indicated 
that he experienced recurrent low back pain.  No further 
information was provided.  In May 1979, he presented to sick 
call with a complaint of having low back pain for two days.  
The record indicates no acute trauma, but noted that the 
veteran did do some lifting over the weekend.  No previous 
history was noted and he was found to have full range of 
motion, although with pain.  The diagnosis was lumbosacral 
strain.  The service medical records are negative for 
continuing treatment for back pain after May 1979.  The 
veteran's April 1980 separation physical examination report 
and accompanying Report of Medical History made no mention of 
any back problems.

Of record are several post-service medical treatment records 
from Kaiser Permanente from January 1984 to July 2001, which 
in pertinent part, show irregular complaints and treatment 
for low back pain.  The Board notes however that the first 
evidence of treatment for a low back condition is not until 
March 1998; when the veteran was diagnosed with mild 
degenerative joint disease.  

In September 2002, the veteran underwent a VA fee-basis 
physical examination.  The physician diagnosed with the 
veteran with degenerative disc disease of the lumbar spine, 
with mild spondylosis and spurring.  He noted the veteran had 
an instance of back pain in 1974 from lifting heavy objects, 
but did not comment upon the etiology of the low back 
condition.  

Upon review of all of the evidence of record, the Board finds 
that a chronic low back condition did not manifest during 
service or within a one-year period following separation from 
service.  Although the veteran indicated in 1974 that he had 
recurrent back pain, the service medical records and 
separation physical examination are negative for a diagnosed 
chronic low back condition.  While the veteran was diagnosed 
with a lumbosacral strain in 1979, the Board observes there 
was a history of overuse - heavy lifting, two days prior to 
that diagnosis.  There was no evidence of continuing 
treatment, after the July 1974 report of recurrent back pain; 
in the remaining years of service; or for more than eighteen 
years thereafter.  As such, it appears that a lumbosacral 
strain during service was acute and transitory and resolved 
during service.  

Post-service, there is no competent evidence that the veteran 
had arthritis within the first post-service year, and a 
chronic back disability was not clinically demonstrated until 
many years following discharge from service.  

Moreover, the records are negative for a competent medical 
opinion linking a current low back condition to service.  For 
the foregoing reasons, the Board finds that service 
connection is not warranted.  38 C.F.R. §§ 3.303 (2005).

Osteoarthritis, claimed as a right knee condition.

The service medical records indicate the veteran was treated 
in April 1974 in the orthopedic clinic, for pain in his left 
knee and both ankles after a sports injury.  Upon 
examination, it was noted that some bilateral patella 
crepitation was present.  On a July 1974 medical history 
form, the veteran indicated that he had lameness in his 
knees.  A physician commented that the veteran's right knee 
and ankle condition were evaluated by an orthopedic surgeon 
in April 1974 and he was found fit for duty.  He also 
commented that the veteran develops muscle soreness when 
doing excessive bent knee pull ups.  The veteran's April 1980 
separation physical examination report and accompanying 
Report of Medical History made no mention of any right knee 
problems.

Included in the medical records from Kaiser Permanente was a 
March 1991 urgent care record, which indicated the veteran 
fell off a four-wheel all terrain vehicle.  Objective 
examination revealed a good range of motion of the right 
knee.  There was tenderness in the medial aspect, but 
stability was good.  X-ray films were negative. The 
assessment was right knee sprain.  A history of trauma injury 
and arthroscopic surgery on the right knee was noted in 
August 1997 and February 1998 records.  Mild degenerative 
osteoarthritis was noted on private X-ray studies in January 
1998.  

During a VA contract examination in September 2002, the 
veteran reported that his right knee had been operated on in 
1991.  He mentioned that during the surgery, "loose things" 
were found in his right knee joint and removed.  Records 
documenting such surgery as reported are not of record.  The 
examiner noted bilateral crepitation and joint disease were 
currently present in the veteran's knees.  He further 
indicated that prior to the surgery the veteran had a weak 
right knee and a tendency to fall because of such weakness.  
The examiner concluded the veteran had long time problems 
with his knees, an operation of the right knee, and 
degenerative joint disease.  His medical diagnosis was status 
post right knee surgery, with residuals of mild degenerative 
joint disease.  

The Board finds that the service medical records do not show 
either a right knee injury or a chronic right knee condition, 
in service.  The April 1974 orthopedic clinical note reflects 
treatment for a left knee injury, as opposed to the right.  
The July 1974 medical report indicated that the veteran 
believed he was lame, and it was noted that he experienced 
swelling with excessive bent knee pull ups.  It is apparent 
however, that these conditions were not chronic, but rather 
acute and transitory, as no further knee problems were noted 
on subsequent physical examinations, including the separation 
examination.  A right knee condition or arthritis did not 
manifest within a one-year period following separation from 
service either.  Indeed the Board notes that there is no 
evidence of a diagnosed right knee condition prior to January 
1997, almost seventeen years after service.  In sum, 
osteoarthritis of the right knee did not manifest in service, 
or within one year after separation from service; and has not 
been shown to be etiologically related to service.  
Therefore, service connection is not warranted. 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for low back and 
right knee conditions, has not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).




ORDER

Service connection for degenerative disc disease of the 
lumbar spine, with mild spondylosis and spurring, claimed as 
a low back condition, is denied.

Service connection for osteoarthritis, claimed as a right 
knee condition is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


